NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


CHRIS THOMAS, DOC# T77896,                 )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D16-3066
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed August 17, 2018.

Appeal from the Circuit Court for
Hillsborough County; William Fuente and
Kimberly K. Fernandez, Judges.

Howard L. Dimmig, II, Public Defender,
and Richard J. Sanders, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



LaROSE, C.J., and BLACK and SALARIO, JJ., Concur.